Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.

	35 USC § 101
2.	Applicant argues that “to be an electronic component, there must be some physical structure to be electronic.” Examiner respectfully disagrees. 
	First, Applicant does not appear to claim a special definition for “electronic component.” Therefore, Examiner is not bound to Applicant’s subjective interpretation of the claims.
	In fact, Applicant’s Specification fails to clearly make the distinction being argued.
Specification, [0069] “At block 304, exchanging functionality information between the plurality of electronic components. For example, components may exchange information related to hardware and software components available, as well as information related to those components, such as resolutions supported, encoding/decoding capabilities, processor speed and availability, bandwidth available, etc.” Herein, Applicant’s Specification provides a step of exchanging information between electronic components, and further clarifies that these electronic components include both hardware and software components. 
	Therefore, Applicant’s argument goes against the disclosure of the Specification which provides that electronic components may be software components. 

	Second, Applicant does not provide any supplementary references or examples that would support their position. However, Examiner considers the plain usage of the term would include non-hardware embodiments. 
	Initially, Examiner notes that the claim recites “electronic components” not “electronics” An electronics may be interpreted from a consumer perspective wherein a physical device is imagined, but this is not the case with the claim language. As such, electronic is merely a descriptive quality attached to the term “component,” a broad and purposefully ambiguous term. 
	As such, contrary to Applicant’s argument, Examiner finds various occasions wherein it would be well-understood for something to be “electronic” but non-physical in nature. For example, electronic music, electronic games, electronic software, are all well-understood as not strictly comprising a physical structure though each may be encased within one.

	Examiner therefore respectfully disagrees with Applicant and maintains the previous rejections under 35 U.S.C. § 101 as the claims cover software per se. 

	35 U.S.C. § 103
3.	Applicant argues (page 10 of 14):
The final element of Claim 1, as exemplary, is “coordinate the assigned functions of the selected electronic component to establish a collaboration session between the selected electronic components and a remote endpoint”. (emphasis added) Therefore, the final element establishes the collaboration session. As the collaboration session is established, it is not “an intended ‘collaboration session.” Said another way, the claim does cover the facilitation of a collaboration session.
Examiner respectfully finds Applicant’s argument as being unpersuasive. 
First, the plain language of the claim does not establish the collaboration session. While the claim specifies that that the assigned functions are needed for the particular collaboration session, it does not follow that a particular collaborations session is needed or necessarily follows by virtue of the coordination of the assigned functions. 
For example, if a user turns on their computer to check their emails on their computer, the user has not, in fact checked their email, and only has an intention to check their email. This is true despite the fact that turning on their computer is necessary to check their emails on their computers, but because it is not necessary that their email becomes checks simply because their computer has been turned on. Similarly, an apparatus may be in charge of coordinating various needed elements for a collaboration session, but not establishing the session. 
Applicant further argues that interpreting the claim elements as intended use is improper as it comprises a “complete removal of functionality.” Examiner respectfully disagrees, as wherein so far as a claim element is limited by an intended use, the claim element does not have any patentable functionality. Applicant may intend thinks outside the scope of their invention, but these things do not become their invention. 
Applicant furthermore argues that Examiner is misconstruing (or at least muddling) Claim 1 as being a method claim, as opposed to an apparatus claim. Examiner respectfully disagrees. The claim is an Apparatus that is limited by what that apparatus is “configured to.” At present, the apparatus is only configured to “coordinate the assigned functions” and not “establish a collaboration session.
Finally, Examiner notes that Applicant appears on some level to be aware of the issue with his position as he steps back from his more firm position that “the final element establishes the collaboration session” to a software more ambiguous “the claim does cover the facilitation of a collaboration session.” Establishing or facilitating a session are materially different.

4.	Applicant argues (page 11 of 14)
The claims cover the determination, selection, assignment and coordination of the functions of the electronic devices to provide the functions of a local endpoint in the collaboration session with the remote endpoint. This is a combination to perform a specific task and function, act as a local endpoint in the established collaboration session with the remote endpoint. Applicant submits that the references do not teach this specific task and function.
Examiner respectfully disagrees.
First off, as noted above, the claims merely intend a collaboration session, but fail to explicitly recite the establishment of a collaboration session within the claims. The claims may cover an apparatus that is merely complementary to the establishment of the session. While the functions are needed, it is nowhere stated that all the needed functions are present. For example, a user device that is outside of the “plurality of disaggregated electronic components” may be necessary to establish a collaboration session with another use, but the apparatus draws from this “plurality of disaggregated electronic components” when some additional function not is needed that is not covered by the user device. 
Second, while Applicant emphasizes “the established collaboration session,” Applicant does not offer any meaningful and supported interpretation of this claim element to distinguish from the claims. The assigned functions are only limited by virtue of the fact that they are “needed” for a particular collaboration session, but the particular collaboration session is not limited at all. As such, while the session in Argenti is basic, Applicant has not offered any means to distinguish from the claims. For instance, a collaboration session may merely comprise a discovering of device capabilities (wherein the remote device is one of the devices), and ends after that point. 
Applicant has recited the claims in its most broad and ambiguous terms possible, and therefore show the claims can be distinguished from the most basis cases. However, given the lack of detail or limitation on what comprises a “collaboration session”, Applicant has failed to do so.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cover software per se. 
	Claim 1 recites as “a plurality of electronic components.” Specification [0014] provides that a component may include a “composition module.” [0045] discloses that a component may be a “software components” as opposed to a hardware component, as recited in Claim 3. 
	As such, Claim 1-2 and 7-10 would cover a system comprising of only software components, i.e. software per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1).

Claim 1	Lueckenhoff teaches a modular room system having disaggregated components combined to form a local endpoint for a collaboration session, the local endpoint needing various functions to conduct a particular collaboration session, the functions varying between collaboration sessions, (Examiner notes that when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the preamble only makes reference to an intended “collaboration session,” and likewise the body of the claim only recites an intended “collaboration session.” Therefore, even were the preamble given consideration, the preamble would have no weight as pertains to this intended use element) 
the modular room system comprising:
a plurality of electronic components, the plurality of electronic components communicatively couplable over a network (FIG. 1) and configured to, when coupled, enable the network to facilitate the particular collaboration session with a remote endpoint in which functions of the local endpoint are shared amongst two or more of the electronic components, wherein at least one of the sharable functions is a control function; (Examiner notes that “to facilitate the particular collaboration session…” comprises an intended use statement that does not have patentable weight, the claim recites that the plurality of electronic components enable facilitation, but the claim does not cover the facilitation) and
at least one of the electronic components is configured to automatically:
discover the plurality of electronic components; (Col 2. Lines 22-24, wherein the neighbor discovery protocol, “NDP,” automatically discovers devices on the network)
obtain capability information from each of the discovered electronic components; (Col. 2, Lines 40-51, obtaining NDP TLV messages, Col. 4, Lines 48-65, wherein the NDP TLV may be a capability bitmap, i.e. capability information) and
determine at least one functionality available to discovered electronic components based, at least in part, on the obtained capability information; (FIG. 7, Col. 10, Lines 53-60, parsing the TLV, i.e. the obtained capability information, and extracting the relevant information; Col. 9, 1-8, relevant information such as functionality on the network) 
However, Lueckenhoff does not explicitly teach assign individual functions of the various functions needed by the local endpoint for the particular collaboration to selected of the discovered electronic components; and 
coordinate the assigned functions of the selected electronic components to establish a collaboration session between the selected electronic components and a remote endpoint.
From a related technology, Argenti teaches obtain capability information; (FIG. 3A, Col. 9, Lines 38-40, obtaining capability information from a registry of device capabilities) 
determine at least one functionality available to discovered electronic components based, at least in part, on the obtained capability information; (FIG. 3A, Col. 9, Line 40-44, determining a functionality available, for example, the ability to provide the desired time of data, based upon the obtained capability information) 
assign individual functions of the various functions needed by the local endpoint for the particular collaboration to selected of the discovered electronic components; (FIG. 3A, Col. 9, Lines 45-52, assigning a needed function by first device for a particular collaboration to a discovered second device; Col. 9, Lines 33-37 and Lines 41-44, the functions are needed by the first device and capable of being provided by the second device) and 
coordinate the assigned functions of the selected electronic components to establish a collaboration session between the selected electronic components and a remote endpoint. (Col. 10, Lines 15-35, wherein the assigned functions to the other devices of the network are coordinated by the first device to establish a coordination session between the devices, wherein data processes and data analysis is being coordinated across devices)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lueckenhoff to incorporate the function coordination feature of Argenti in order to enable a device to access the capabilities of other devise on the network to supplement and improve performance, such as in data analytics. (Argenti, Col 1, Lines 5-31)

Claim 3	Lueckenhoff in view of Argenti teaches Claim 1, and further teaches
wherein the plurality of electronic components comprises multiple hardware components (Luckenhoff, FIG. 1 , Col. 2, Lines 11-21, devices A and B) and multiple software components. (Luckenhoff, FIG. 2, Col. 2, Lines 11-21, receiver software A and B)

Claims 11 and 13 are taught be Lueckenhoff in view of Argenti as described for Claims 1 and 3 respectively.

7.	Claims 2, 4-6, 9-10, 12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1) and in further view of Abelow (US 20120069131 A1).

Claim 2	Lueckenhoff in view of Argenti teaches Claim 1, but does not explicitly teach wherein the functions include audio functions and session functions, and wherein the audio functions are controlled by a first electronic component and the session functions are controlled by a second electronic component.  
From a related technology, Abelow teaches wherein the functions include audio functions and session functions, and wherein the audio functions are controlled by a first electronic component (Abelow, FIG. 18, ¶0563, audio functions controlled by speaker 375) and the session functions are controlled by a second electronic component.  (Abelow, FIG. 36, Device Remote Control Processing, RCP 1380, ¶0690, RCP 1380 controlling the control and navigation components)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques used by Lueckenhoff in view of Argenti to incorporate the various device embodiments into their system in order to provide broader coverage of device capabilities to the user. 

Claim 4	Lueckenhoff in view of Argenti and Abelow teaches Claim 3, and further teaches wherein the plurality of electronic components comprises microphones, (Abelow, ¶0066, system includes microphones) speakers, (Abelow, ¶0066, system includes speakers) monitors, (Abelow, ¶0084, system includes monitors) cameras, (Abelow, ¶0066, system includes cameras) encoders, (Abelow, ¶0619, devices includes encoders) decoders, (Abelow, ¶0619, devices includes decoders) input devices, control devices, (Abelow, FIG. 36, URC 1370) and sensors. (Abelow, ¶0506, devices includes sensors)

Claim 5	Lueckenhoff in view of Argenti and Abelow teaches Claim 3, and further teaches  wherein the plurality of electronic components comprise a set of electronic components comprising a microphone, (Abelow, ¶0066, system includes microphones) a speaker, (Abelow, ¶0066, system includes speakers) a monitor, (Abelow, ¶0084, system includes monitors) a camera, (Abelow, ¶0066, system includes cameras) a video encoder and decoder, (Abelow, ¶0619, devices includes encoders and decoders for video) and an audio encoder and decoder. (Abelow, ¶0619, devices includes encoders and decoders for audio) wherein collaboration session is without video, (Abelow, ¶0076, wherein the implementation comprises an audio-only format) and
wherein the at least one of the electronic components automatically discovers the set of electronic components, (Abelow, ¶0695, wherein the URC discovery broadcasts are automated on default) automatically obtains the capability information of the set of electronic components, (Abelow, FIG. 37, step 1354, ¶0696, obtaining a list of controllable functions) automatically determines at least one functionality of each of the set of electronic components, (Abelow, ¶0696, wherein these controllable functions are the functionalities available to the devices) automatically assigns functions to only the microphone, speaker and audio encoder and decoder of the set of electronic components, (Abelow, ¶0032, assigning various functions) and coordinates the microphone, speaker and audio encoder and decoder to establish the collaboration session without video. (Abelow, ¶0509, wherein the LTP coordinates between electronic components to establish a collaboration session, ¶0076, wherein the session is audio-only)

Claim 6	Lueckenhoff in view of Argenti and Abelow teaches Claim 3, and further teaches wherein each of the electronic components from amongst the plurality of electronic components is configured to integrate with one or more of the other electronic components from amongst the plurality (Abelow, FIG. 18, ¶0563, wherein each of the plurality of devices integrate with the other devices) in accordance with a predefined set of parameters based on capabilities of each of the electronic components, (Abelow, FIG. 37, ¶0698, device integration based on the device interface/features of respective specified devices based on device capabilities) and wherein coordinating the assigned functions of the selected electronic components to establish a collaboration session includes instructing at least two of the selected electronic components to operate the assigned functions in accordance with the predefined set of parameters to provide at least one aspect of the collaboration session. (Abelow, FIG. 18, ¶0563, wherein the plurality of devices enable the facilitation of a collaboration session, for example, a collaboration session of the Grand Canal 310/370, functions being shared across components, for example, audio functions from speaker 375 and display functions from device 370)

Claim 9	Lueckenhoff in view of Argenti teaches Claim 1, but does not explicitly teach wherein the plurality of electronic components are configured to produce and consume a plurality of different media streams including one or more audio streams, one or more video streams, one or more content streams, one or more data streams, or a combination thereof. 
From a related technology, Abelow teaches wherein the plurality of electronic components are configured to produce and consume a plurality of different media streams including one or more audio streams, one or more video streams, one or more content streams, one or more data streams, or a combination thereof. (Abelow, FIG. 18, ¶0563, wherein the plurality of device produce, i.e. present media streams, ¶0566, wherein the plurality of devices consume, i.e. receive, media streams from servers 345, 350, and 355, ¶0563 and ¶0566, the streams being audio, video, content, and other data streams) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques used by Lueckenhoff in view of Argenti to incorporate the various device embodiments into their system in order to provide broader coverage of device capabilities to the user. 

Claim 10	Lueckenhoff in view of Argenti and Abelow teaches Claim 9, and further teaches wherein at least one electronic component from amongst the plurality of electronic components is a session manager configured to automatically manage the plurality of different media streams (Abelow, FIG. 44-46, SVS “Superior Viewer Sensor” 1406, ¶0776 - ¶0778, wherein an SVS comprises a session manager configured to automatically manage a plurality of media streams, for example altering visual display and providing audio automatically based upon viewer positioning) in coordination with one or more of a disaggregated multipoint control unit, (Abelow, FIG. 45, Remote Control 1425) one or more remote endpoints, (Abelow, FIG. 45, SVS sensor 1421, display screen 1422, audio device 1424) and one or more network services that can participate in collaboration. (Abelow, FIG. 45, ¶0777, a network service of presenting a RTP view on the Grand Canal in Venice, Italy which the device can participate in collaboration to present)

Claims 12, 14-16, and 19-20 are taught be Lueckenhoff in view of Argenti and Abelow as described for Claims 2, 4-6 and 9-10 respectively.

8.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1) and of Abelow (US 20120069131 A1)  and in further view of Yellamraju et al. (US 20110119597 A1).
	
Claim 7	Lueckenhoff in view of Argenti and Abelow teaches Claim 6, but does not explicitly teach wherein each of the electronic components stores the predefined set of parameters. 
Yellamraju teaches wherein each electronic component stores a predefined set of parameters (FIG. 4, Auditorium Manager 426 of a client device 400, ¶0055, storing an auditorium view parameter, FIG. 8, Auditorium Grid 800) based on capabilities of each of the electronic components. (¶0055, the auditorium view parameter based on each of the capabilities, such as bandwidth or camera status, of each of the client devices)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multimedia device collaboration taught in Lueckenhoff in view of Argenti and Abelow further use of parameters to handle multimedia presentation across multiple devices taught by Yellamraju in order to better manage the capabilities across different users and devices. (Yellamraju, ¶0005)

Claim 8	Lueckenhoff in view of Argenti, Abelow and Yellamraju teaches Claim 7, and further teaches wherein at least some of the stored predefined set of parameters having been downloaded from an electronic component of the network. (Yellamraju, FIG. 6, step 602, ¶0066, wherein the updates to the audience view is downloaded from Presence Server 300, FIG. 3)

Claims 17-18 are taught by Lueckenhoff in view of Argenti, Abelow and Yellamraju as described for Claim 7-8 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442